                  Case 19-11791-BLS             Doc 92         Filed 08/29/19       Page 1 of 9



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                           )    Chapter 11
In re:                                                     )
                                                           )    Case No. 19-11791 (BLS)
LOOT CRATE, INC., et al.,1                                 )
                                                           )    (Jointly Administered)
                                  Debtors.                 )
                                                           )

                   NOTICE OF AGENDA OF MATTERS SCHEDULED
                FOR HEARING ON SEPTEMBER 3, 2019 AT 1:00 P.M. (EDT)2

I.       MATTERS UNDER CERTIFICATE OF NO OBJECTION (CNO)

          1.       Debtors’ Application for Authority to Employ and Retain Robinson & Cole
                   LLP as Co-Counsel to the Debtors Nunc Pro Tunc to the Petition Date
                   [Docket No. 50 - filed August 16, 2019]

                   Objection / Response Deadline:               August 26, 2019 at 4:00 p.m. (EST)

                   Objections / Responses Received:

                   Related Documents:

                   a.      Certificate of No Objection to Debtors’ Application for Authority to
                           Employ and Retain Robinson & Cole LLP as Co-Counsel to the
                           Debtors Nunc Pro Tunc to the Petition Date [Docket No. 86 - filed
                           August 28, 2019]

                  Status: A Certificate of No Objection has been filed.

II.      MATTERS GOING FORWARD

          2.       Motion of the Debtors for (I) Authorization to (A) Maintain and File a
                   Consolidated Creditor Matrix, (B) File a Consolidated List of 30 Largest
                   Unsecured Creditors, (C) File a Consolidated Local Rule 2002-1(b) Service List,
1
         The Debtors are the following four entities (the last four digits of their respective taxpayer identification
numbers, if any, follow in parentheses): Loot Crate Parent, Inc.; LC Funding, Inc.; Loot Crate Holdings, Inc.; Loot
Crate, Inc. (7119). The Debtors’ noticing address in these chapter 11 cases is 3401 Pasadena Avenue, Los Angeles,
CA 90031.
2
          The hearing will be held before The Honorable Brendan Linehan Shannon at the United States Bankruptcy
Court for the District of Delaware, 824 North market Street, 6th Floor, Courtroom 1, Wilmington, Delaware 19801.
Any person who wishes to appear telephonically at the September 3, 2019 hearing must contact COURTCALL,
LLC at 866-582-6878 prior to the hearing to register his/her telephonic appearance in accordance with the
Instructions for Telephonic Appearances effective January 5, 2005, Revised May 11, 2018.
Case 19-11791-BLS       Doc 92       Filed 08/29/19   Page 2 of 9



and (D) File the Names and Addresses of Consumer Creditors Under Seal and
Maintain Sealed Status for Their Proofs of Claims, and (II) Approval of the Form
and Manner of Notice of the Commencement of These Cases [Docket No. 6 -
filed August 12, 2019]

Objection / Response Deadline:        August 26, 2019 at 4:00 p.m. (EST)

Objections / Responses Received:

a.     United States Trustee’s Objection to the Motion of the Debtors for (I)
       Authorization to (A) Maintain and File a Consolidated Creditor Matrix,
       (B) File a Consolidated List of 30 Largest Unsecured Creditors, (C) File a
       Consolidated Local Rule 2002-1(b) Service List, and (D) File the Names
       and Addresses of Consumer Creditors Under Seal and Maintain Sealed
       Status for Their Proofs of Claims, and (II) Approval of the Form and
       Manner of Notice of the Commencement of These Cases [Docket No. 75
       - filed August 26, 2019]

Related Documents:

b.     Order Approving Motion to Maintain a Consolidated Credit Matrix,
       and File a Consolidated List of 30 Largest Unsecured Creditors, and
       Approving a Consolidated Local Rule 2002(b) Service List, and
       Authorizing the Filing of Customer Names and Addresses Under
       Seal, and Maintaining Such Seal for Schedules of Claims [Docket
       No. 37 - filed August 14, 2019]

c.     Certification of Counsel Submitting Revised Proposed Interim Order
       on Motion if Debtors for (I) Authorization to (A) Maintain a
       Consolidated Creditor Matrix and (B) File a Consolidated List of 30
       Largest Unsecured Creditors, (C) Approving a Consolidated Local
       Rule 2002(b) Service List, (D) Authorizing the Filing of Customer
       Names and Addresses Under Seal, and Maintaining Such Seal for
       Schedules and Claims, and (II) Approving the Form and Manner of
       Notice of the Commencement of There [Docket No. 45 - filed August
       15, 2019]

d.     Omnibus Notice of Pleadings and Hearing Thereon [Docket No 46 -
       filed August 15, 2019]

e.     Interim Order (I) Authorizing the Debtors to (a) Maintain a
       Consolidated Creditor Matrix and (b) File a Consolidated List of 30
       Largest Unsecured Creditors, (c) Approving a Consolidated Local
       Rule 2002(b) Service List, (d) Authorizing the Filing of Customer
       Names and Addresses Under Seal, and Maintaining Such Seal for
       Schedules and Claims, and (II) Approving the Form and Manner of

                                 2
     Case 19-11791-BLS      Doc 92        Filed 08/29/19   Page 3 of 9



            Notice of the Commencement of There [Docket No. 48 - filed August
            16, 2019]

     f.     Official Committee of Unsecured Creditors’ Joinder and Statement in
            Support of the Motion of the Debtors for (I) Authorization to (A)
            Maintain and File a Consolidated Creditor Matrix, (B) File a
            Consolidated List of 30 Largest Unsecured Creditors, (C) File a
            Consolidated Local Rule 2002-1(b) Service List, and (D) File the Names
            and Addresses of Consumer Creditors Under Seal and Maintain Sealed
            Status for Their Proofs of Claims, and (II) Approval of the Form and
            Manner of Notice of the Commencement of These Cases [Docket No. 78
            - filed August 26, 2019]

     Status: This matter will be going forward.

3.   Motion of the Debtors for Interim and Final Orders: (I) Approving the
     Continued Use of the Debtors’ Cash Management System, Bank Accounts
     and Business Forms; (II) Extending the Debtors’ Time to Comply with
     Section 345(b) of the Bankruptcy Code; and (III) Granting Related Relief
     [Docket No. 7- filed August 12, 2019]

     Objection / Response Deadline:        August 26, 2019 at 4:00 p.m. (EST)
                                           [Deadline Extended for the Official
                                           Committee to August 28, 2019 @ 4:00 p.m.]

     Objections / Responses Received:

     Related Documents:

     a.     Interim Order Granting Motion of the Debtors for (I) Continued Use
            of the Debtors’ Cash Management System, Bank Accounts, and
            Business Forms; (II) Extending the Debtors’ Time to Comply with
            Section 345(b) of the Bankruptcy Code; and (III) Related Relief
            [Docket No. 30 - filed August 13, 2019]

     b.     Omnibus Notice of Pleadings and Hearing Thereon [Docket No 46 -
            filed August 15, 2019]

     Status: This matter will be going forward.

4.   Motion of the Debtors for Interim and Final Orders (I) Authorizing (A) the
     Debtors to Pay Certain Pre-Petition Claims of Critical Vendors, and (B)
     Procedures Related Thereto, and (II) Granting Related Relief [Docket No. 8-
     filed August 12, 2019]

     Objection / Response Deadline:        August 26, 2019 at 4:00 p.m. (EST)
                                           [Deadline Extended for the Official

                                      3
     Case 19-11791-BLS      Doc 92        Filed 08/29/19   Page 4 of 9



                                           Committee to August 28, 2019 @ 4:00 p.m.]


     Objections / Responses Received:

     Related Documents:

     a.     Interim Order (I) Authorizing (A) the Debtors to Pay Certain Pre-
            Petition Claims of Critical Vendors, and (B) Procedures Related
            Thereto, and (II) Granting Related Relief [Docket No. 31 - filed
            August 13, 2019]

     b.     Omnibus Notice of Pleadings and Hearing Thereon [Docket No 46 -
            filed August 15, 2019]

     Status: This matter will be going forward.

5.   Motion of the Debtors for Interim and Final Orders Authorizing the Debtors
     to Honor Certain Pre-Petition Obligations to Customers in the Ordinary
     Course of Business [Docket No. 9- filed August 12, 2019]

     Objection / Response Deadline:        August 26, 2019 at 4:00 p.m. (EST)
                                           [Deadline Extended for the Official
                                           Committee to August 28, 2019 @ 4:00 p.m.]

     Objections / Responses Received:

     Related Documents:

     a.     Interim Order Authorizing the Debtors to Honor Certain Pre-Petition
            Obligations to Customers in the Ordinary Course of Business
            [Docket No. 40 - filed August 14, 2019]

     b.     Omnibus Notice of Pleadings and Hearing Thereon [Docket No 46 -
            filed August 15, 2019]

6.   Motion of the Debtors for Interim and Final Orders (I) Authorizing the
     Debtors to Pay Certain of their Pre-Petition Sale, Use, Trust Fund, and Other
     Taxes and Related Obligations; and (II) Granting Related Relief [Docket No.
     10- filed August 12, 2019]

     Objection / Response Deadline:        August 26, 2019 at 4:00 p.m. (EST)
                                           [Deadline Extended for the Official
                                           Committee to August 28, 2019 @ 4:00 p.m.]
     Objections / Responses Received:



                                      4
     Case 19-11791-BLS      Doc 92        Filed 08/29/19   Page 5 of 9



     a.     Limited Objection of the Official Committee of Unsecured Creditors to
            the Motion of Debtors for Interim and Final Orders (I) Authorizing the
            Debtors to Pay Certain of their Pre-Petition Sale, Use, Trust Fund, and
            Other Taxes and Related Obligations; and (II) Granting Related Relief
            [Docket No. 85- filed August 28, 2019]

     Related Documents:

     b.     Interim Order (I) Authorizing the Debtors to Pay Pre-Petition Sales,
            Use, Trust Fund, and Other Taxes and Related Obligations; (II)
            waving Any Further or Different Notice of This Motion; and (III)
            Granting Related Relief [Docket No. 41 - filed August 14, 2019]

     c.     Omnibus Notice of Pleadings and Hearing Thereon [Docket No 46 -
            filed August 15, 2019]

     Status: This matter will be going forward.

7.   Motion of the Debtors for Interim and Final Orders Authorizing the Debtors
     to Pay Pre-Petition Wages, Payroll Taxes, Certain Employee Benefits and
     Related Response to Employees [Docket No. 11- filed August 12, 2019]

     Objection / Response Deadline:        August 26, 2019 at 4:00 p.m. (EST)
                                           [Deadline Extended for the Official
                                           Committee to August 28, 2019 @ 4:00 p.m.]

     Objections / Responses Received:

     Related Documents:

     a.     Interim Order Granting Motion of the Debtors for Authorization to
            Pay Pre-Petition Wages, Payroll Taxes, Certain Employee Benefits
            and Related Expenses to Employees [Docket No. 33 - filed August
            13, 2019]

     b.     Omnibus Notice of Pleadings and Hearing Thereon [Docket No 46 -
            filed August 15, 2019]

     Status: This matter will be going forward.

8.   Motion of the Debtors for Interim and Final Orders (I) Prohibiting Utilities
     from Altering, Refusing, or Discontinuing Service, (II) Deeming Utilities
     Adequately Assured of Payment, (III) Establishing Procedures for
     Determining Adequate Assurance of Payment, and (IV) Granting Related
     Relief [Docket No. 12 - filed August 12, 2019]



                                      5
     Case 19-11791-BLS      Doc 92        Filed 08/29/19   Page 6 of 9



     Objection / Response Deadline:        August 26, 2019 at 4:00 p.m. (EST)
                                           [Deadline Extended for the Official
                                           Committee to August 28, 2019 @ 4:00 p.m.]

     Objections / Responses Received:

     Related Documents:

     a.     Interim Order (A) Prohibiting Utilities from Altering, Refusing, or
            Discontinuing Service, (B) Deeming Utilities Adequately Assured of
            Payment, (C) Establishing Procedures for Determining Adequate
            Assurance of Payment, and (D) Granting Related Relief [Docket No.
            34 - filed August 13, 2019]

     b.     Omnibus Notice of Pleadings and Hearing Thereon [Docket No 46 -
            filed August 15, 2019]

     Status: This matter will be going forward.

9.   Motion of the Debtors, Pursuant to Sections 105, 361, 362, 363, 364, and 507
     of the Bankruptcy Code, Bankruptcy Rule 4001, and Local Rule 4001-2, for
     Interim and Final Orders (I) Authorizing Debtors to Obtain Postposition
     Financing and Use Cash Collateral; (II) Granting Liens and Super-Priority
     Claims; (III) Scheduling Final Hearing; (IV) Modifying the Automatic Stay
     and (V) Granting Related Relief [Docket No. 13- filed August 12, 2019]

     Objection / Response Deadline:        August 23, 2019 at 4:00 p.m. (EST)
                                           [Deadline Extended for the Official
                                           Committee to August 28, 2019 @ 4:00 p.m.]
     Objections / Responses Received:

     a.     Paypal, Inc.’s Response and Limited Objection to the Motion of Debtors,
            Pursuant to Sections 105, 361, 362, 363, 364, and 507 of the
            Bankruptcy Code, Bankruptcy Rule 4001, and Local Rule 4001-2, for
            Interim and Final Orders (I) Authorizing Debtors to Obtain
            Postposition Financing and Use Cash Collateral; (II) Granting Liens
            and Super-Priority Claims; (III) Scheduling Final Hearing; (IV)
            Modifying the Automatic Stay and (V) Granting Related Relief
            [Docket No. 73- filed August 23, 2019]

     b.     Limited Objection and Reservation of Rights of Worldpay, LL (F/K/A
            Vantiv, LLC) to the Motion of Debtors, Pursuant to Sections 105, 361,
            362, 363, 364, and 507 of the Bankruptcy Code, Bankruptcy Rule
            4001, and Local Rule 4001-2, for Interim and Final Orders (I)
            Authorizing Debtors to Obtain Postposition Financing and Use Cash
            Collateral; (II) Granting Liens and Super-Priority Claims; (III)


                                      6
      Case 19-11791-BLS      Doc 92     Filed 08/29/19   Page 7 of 9



             Scheduling Final Hearing; (IV) Modifying the Automatic Stay and
             (V) Granting Related Relief [Docket No. 74 - filed August 23, 2019]

      c.     Omnibus Objection of the Official Committee of Unsecured Creditors
             to the Debtors’ Motions (I)(A) Approving Bid Procedures for the
             Sale of Substantially All of the Debtors’ Assets, (B) Approving
             Related Contract Assumption and Assignment Procedures, (C)
             Authorizing the Debtors to Enter into Stalking Horse Agreements and
             Approving Certain Bid Protections, Subject to a Further Hearing, (D)
             Scheduling a Sale Hearing, and (E) Granting Certain Related Relief;
             and (II) an Order (A) Approving the Sale of the Debtors’ Assets, (B)
             Approving the Assumption and Assignment of Certain Executory
             Contracts and Unexpired Leases, and (C) Granting Certain Related
             Relief and (II) for a Final Order (A) Authorizing Debtors to Obtain
             Postposition Financing and Use Cash Collateral; (B) Granting Liens
             and Super-Priority Claims; (C) Scheduling Final Hearing; (D)
             Modifying the Automatic Stay and (E) Granting Related Relief
             [Docket No. 84 – filed August 28, 2019]

      Related Documents:

      d.     Notice of Filing of DIP Credit Agreement, as Exhibit 1 to Proposed
             Interim Order on Motion of Debtors, Pursuant to Sections 105, 361,
             362, 363, 364, and 507 of the Bankruptcy Code, Bankruptcy Rule
             4001, and Local Rule 4001-2, for Interim and Final Orders (I)
             Authorizing Debtors to Obtain Postposition Financing and Use Cash
             Collateral; (II) Granting Liens and Super-Priority Claims; (III)
             Scheduling Final Hearing; (IV) Modifying the Automatic Stay and
             (V) Granting Related Relief [Docket No. 18 – filed August 12, 2019]

      e.     Interim Order (I) Authorizing Debtors to Obtain Postposition
             Financing and Use Cash Collateral; (II) Granting Liens and Super-
             Priority Claims; (III) Scheduling Final Hearing; (IV) Modifying the
             Automatic Stay and (V) Granting Related Relief [Docket No. 44 -
             filed August 15, 2019]

      f.     Omnibus Notice of Pleadings and Hearing Thereon [Docket No 46 -
             filed August 15, 2019]

      Status: This matter will be going forward.

10.   Motion of the Debtors for Entry of (I) An Order (A) Approving          Bid
      Procedures for the Sale of Substantially All of the Debtors’ Assets,   (B)
      Approving Related Contract Assumption and Assignment Procedures,       (C)
      Authorizing the Debtors to Enter into Stalking Horse Agreements        and
      Approving Certain Bid Protections, Subject to a Further Hearing,       (D)


                                    7
Case 19-11791-BLS      Doc 92        Filed 08/29/19   Page 8 of 9



Scheduling a Sale Hearing, and (E) Granting Certain Related Relief; and (II)
an Order (A) Approving the Sale of the Debtors’ Assets, (B) Approving the
Assumption and Assignment of Certain Executory Contracts and Unexpired
Leases, and (C) Granting Certain Related Relief [Docket No. 27 – filed
August 12, 2019]

Objection / Response Deadline:        August 23, 2019 at 4:00 p.m. (EST)
                                      [Deadline Extended for the Official
                                      Committee to August 28, 2019 @ 4:00 p.m.]

Objections / Responses Received:

a. Omnibus Objection of the Official Committee of Unsecured Creditors to
   the Debtors’ Motions (I)(A) Approving Bid Procedures for the Sale of
   Substantially All of the Debtors’ Assets, (B) Approving Related Contract
   Assumption and Assignment Procedures, (C) Authorizing the Debtors to
   Enter into Stalking Horse Agreements and Approving Certain Bid
   Protections, Subject to a Further Hearing, (D) Scheduling a Sale
   Hearing, and (E) Granting Certain Related Relief; and (II) an Order (A)
   Approving the Sale of the Debtors’ Assets, (B) Approving the
   Assumption and Assignment of Certain Executory Contracts and
   Unexpired Leases, and (C) Granting Certain Related Relief and (II) for a
   Final Order (A) Authorizing Debtors to Obtain Postposition Financing
   and Use Cash Collateral; (B) Granting Liens and Super-Priority Claims;
   (C) Scheduling Final Hearing; (D) Modifying the Automatic Stay and
   (E) Granting Related Relief [Docket No. 84 – filed August 28, 2019]

Related Documents:

b. Notice of Hearing [Docket No. 36- filed August 14, 2019]

Status: This matter will be going forward.




                                 8
              Case 19-11791-BLS      Doc 92         Filed 08/29/19    Page 9 of 9



Dated: August 29, 2019                             ROBINSON & COLE LLP
Wilmington, Delaware
                                                   /s/ Jamie L. Edmonson
                                                   Natalie D. Ramsey (No. 5378)
                                                   Jamie L. Edmonson (No. 4247)
                                                   Mark A. Fink (No. 3946)
                                                   1000 N. West Street, Suite 1200
                                                   Wilmington, Delaware 19801
                                                   Telephone: (302) 295-4800
                                                   Facsimile: (302) 351-8618
                                                   Email: nramsey@rc.com
                                                           jedmonson@rc.com
                                                           mfink@rc.com


BRYAN CAVE LEIGHTON PAISNER LLP                    BRYAN CAVE LEIGHTON PAISNER LLP
Mark I. Duedall (No. 3346)                         Andrew J. Schoulder (pro hac vice pending)
Leah Fiorenza McNeill (pro hac vice pending)       1290 Avenue of the Americas
1201 W. Peachtree Street, NW, 14th Floor           New York, New York 10104-3300
Atlanta, Georgia 30309-3471                        Telephone: (212) 541-2000
Telephone: (404) 572-6600                          Facsimile: (212) 541-4630
Facsimile: (404) 572-6999                          Email: andrew.schoulder@bclplaw.com
Email: mark.duedall@bclplaw.com
       leah.fiorenza@bclplaw.com                   Proposed Counsel to the Debtors and Debtors
                                                   in Possession




                                               9
